United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Albany, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Patrick Sorsby, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0534
Issued: December 31, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On January 10, 2020 appellant, through counsel, filed a timely appeal from a December 17,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish bilateral carpal
tunnel syndrome (CTS) causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On June 26, 2018 appellant, then a 69-year-old clerk, filed an occupational disease claim
(Form CA-2) for CTS due to factors of her federal employment. She explained that she
experienced pain in her right hand beginning in May 2018 and began using a brace she was
previously prescribed with the hopes that this would slow or stop the progression of her CTS.
Appellant indicated that she first became aware of her condition and attributed it to her federal
employment on May 5, 2018. She did not stop work.
In an undated narrative statement, appellant indicated that she is right-handed and her work
duties required unlocking and opening a security door to the passport office, setting up a camera
for passport pictures, taking photographs of new applicants, cutting and trimming the pictures,
answering the telephone, and writing down messages, all with her right hand.
In reports dated May 29, June 4 and 25, 2018, Dr. Michael Krastins, a Board-certified
internist, indicated that appellant had been seen for pain in her right hand “similar to her previous
carpal tunnel.” He recounted that the pain was exacerbated by repetitive hand work and worsened
if she worked more than eight hours. Dr. Krastins noted that appellant was diagnosed with CTS
in 2006 and an electromyography (EMG) at that time had confirmed bilateral CTS. He also
indicated that she also had a laceration with proximal interphalangeal (PIP) joint dislocation in her
right hand in 2013 and used splints and a brace since then, which may have worsened her
symptoms.
In an attending physician’s report (Form CA-20) dated June 25, 2018, Dr. Krastins noted
that appellant worked at a post office and her job involved repetitive hand movements, which
included typing and writing. He diagnosed CTS and checked a box marked “Yes” indicating his
belief that the condition was aggravated by her federal employment.
In a development letter dated July 13, 2018, OWCP informed appellant of the deficiencies
of her claim. It advised her of the type of factual and medical evidence necessary to establish her
claim and afforded her 30 days to submit the necessary evidence.
Appellant subsequently submitted an April 24, 1998 report from Dr. Henry Kim, a Boardcertified orthopedic surgeon, who diagnosed bilateral thumb trigger fingers with associated
carpometacarpal (CMC) joint arthritis and ruled out rheumatologic condition. Dr. Kim indicated
that appellant had presented for an initial evaluation for complaints of bilateral hand and wrist pain
with associated tingling and swelling. Appellant reported that her symptoms began in
November 1997 and her medical history included sustained bilateral palm puncture wounds “while
she was in the service.” Dr. Kim noted that appellant “may also have [CTS] bilaterally with an
odd presentation.”

2

In a June 2, 2006 report, Dr. Jianhui Zhang, a Board-certified neurologist, diagnosed mild
CTS likely due to diabetes.
On August 7, 2006 Dr. Anitha Abraham, a Board-certified neurologist, diagnosed CTS and
advised appellant to continue to use wrist splints, especially at night.
In a report dated June 6, 2018, Dr. Krastins noted that appellant had reported pain in her
right hand and that repetitive motion increased the pain in her hand and kept her from working.
He indicated that he had previously diagnosed her with CTS and she wore a brace on her right
hand. Dr. Krastins advised appellant to avoid continued repetitive motion of her right hand and
noted that she had not yet had a release of her right CTS.
An electrodiagnostic testing report dated June 25, 2018 revealed mild-to-moderate bilateral
median neuropathy at the wrist affecting both wrists, sensory more than motor fibers.
In a June 25, 2018 report, Dr. Krastins indicated that appellant was seen for CTS and
continued to complain of numbness and tingling mostly involving her thumb, first, and second
digit of her right hand. He reiterated that she was first diagnosed with CTS in 2006.
In a duty status report (Form CA-17) dated June 25, 2018, Dr. Krastins again diagnosed
CTS and indicated that appellant also suffered from osteoarthritis. He advised that she was not
capable of returning to her regular-duty position and provided work restrictions.
On July 23, 2018 Dr. Frank Lore, a Board-certified physiatrist, indicated that appellant had
a history of CTS and she had reported changing jobs and using a splint on her right wrist with
improvement in symptoms until last August when her job change occurred and she had had a
recurrence of her symptoms. He diagnosed persistent mild-to-moderate median neuropathy
consistent with CTS.
In an August 1, 2018 report, Dr. Krastins reiterated his diagnosis of right-sided CTS and
opined that appellant’s activities as a postal worker “likely” exacerbated her CTS. He noted that
repetitive arm movements and activity were known to worsen CTS symptoms. Dr. Krastins
indicated that, if more details were needed regarding the cause of appellant’s condition, he would
suggest that she discuss this with a plastic surgeon for his or her opinion.
In a report dated August 9, 2018, Dr. James L. Dolph, a Board-certified plastic surgeon,
diagnosed bilateral CTS, recently considerably worsened on the right side, and opined that this
condition was directly related to appellant’s job functions/repetitive motions. He recommended a
right carpal tunnel release.
By decision dated October 10, 2018, OWCP denied appellant’s occupational disease claim
finding that the medical evidence of record is insufficient to establish a causal relationship between
appellant’s diagnosed conditions and the accepted factors of her federal employment.
On March 1, 2019 appellant, through counsel, requested reconsideration.
Appellant further submitted an October 18, 2018 report from Dr. Dolph who indicated that
she underwent right carpal tunnel release on September 10, 2018 and was returned to work on

3

October 22, 2018. Dr. Dolph advised that she could work light duty for one month and had
restrictions of not lifting more than five pounds and not write more than five minutes at a time.
He opined that diabetes, arthritis, and contralateral (remote) left palmar puncture wounds were
very unlikely to have caused her right CTS. Dr. Dolph concluded that the cumulative effects of
many years of the repetitive motions she used at work were, in his best medical opinion, far more
likely to have caused her right CTS.
By decision dated December 17, 2019, OWCP denied modification of its prior October 10,
2018 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury sustained in the performance of duty in an occupational disease
claim, a claimant must submit: (1) a factual statement identifying employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; (2) medical
evidence establishing the presence or existence of the disease or condition for which compensation
is claimed; and (3) medical evidence establishing that the diagnosed condition is causally related
to the identified employment factors.6
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.7

3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

S.C., Docket No. 18-1242 (issued March 13, 2019); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

S.K., Docket No. 18-1414 (issued April 29, 2020); I.J., 59 ECAB 408 (2008).

4

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish bilateral CTS
causally related to the accepted factors of her federal employment.
In his August 9, 2018 report, Dr. Dolph diagnosed bilateral CTS, recently considerably
worsened on the right side, and opined that this condition was directly related to appellant’s job
functions/repetitive motions. On October 18, 2018 he noted that he performed a right carpal tunnel
release on September 10, 2018 and released her back to work on October 22, 2018. Dr. Dolph
opined that the cumulative effects of many years of the repetitive motions she used at work were,
in his best medical opinion, far more likely to have caused her right CTS. He did not, however,
explain the pathophysiological process by which repetitive hand motions resulted in bilateral
CTS.8 A mere conclusion without necessary rationale explaining why the physician believes that
a claimant’s accepted employment resulted in the diagnosed condition is not sufficient.9 As
Dr. Dolph’s reports do not provide a well-rationalized opinion on causal relationship, it is
insufficient to meet appellant’s burden of proof.
Dr. Krastins, in his reports dated May 29, June 4, 6, and 25, 2018, noted that appellant was
initially diagnosed with CTS in 2006. He further indicated that she was diagnosed with
osteoarthritis and a laceration with PIP joint dislocation in her right hand in 2013, which he opined
may have worsened her symptoms. However, Dr. Krastins did not provide an opinion on causal
relationship between appellant’s diagnosed CTS and the accepted factors of her federal
employment. The Board has long held that medical evidence that does not offer an opinion
regarding the cause of an employee’s condition is of no probative value on the issue of causal
relationship.10 Therefore these reports are insufficient to establish the claim.
In his June 25, 2018 Form CA-20, Dr. Krastins checked a box marked “Yes” indicating his
belief that appellant’s condition was aggravated by her federal employment. However, the Board
has held that an opinion on causal relationship with an affirmative check mark, without more by
way of medical rationale, is insufficient to establish the claim.11 As such, this report is insufficient
to establish appellant’s claim.
In his August 1, 2018 report, Dr. Krastins opined that appellant’s activities as a postal
worker “likely” exacerbated her CTS. He explained that repetitive arm movements and activity
were known to worsen CTS symptoms. The Board has held that a medical opinion that is
speculative or equivocal in nature is of diminished probative value.12 Moreover, a medical opinion
must explain how the implicated employment factors physiologically caused, contributed to, or
8

R.G., Docket No. 19-0233 (issued July 16, 2019); S.W., Docket No. 18-1489 (issued June 25, 2019).

9

D.O., Docket No. 18-0086 (issued March 28, 2018).

10

See R.C., Docket No. 19-0376 (issued July 15, 2019); L.B., Docket No. 18-0533 (issued August 27, 2018); D.K.,
Docket No. 17-1549 (issued July 6, 2018).
11

C.S., Docket No. 18-1633 (issued December 30, 2019); D.S., Docket No. 17-1566 (issued December 31, 2018).

12

C.B., Docket No. 20-0464 (issued July 21, 2020).

5

aggravated the specific diagnosed conditions.13 A well-rationalized opinion is particularly
warranted when there is a history of preexisting conditions.14 Thus, Dr. Krastins’ August 1, 2018
report is also insufficient to meet appellant’s burden of proof.
On July 23, 2018 Dr. Lore diagnosed persistent mild-to-moderate median neuropathy
consistent with CTS; however, he did not address causal relationship. As noted above, a medical
report that does not provide an opinion on causal relationship is of no probative value.15
The remaining evidence includes an April 24, 1998 report by Dr. Kim who diagnosed
bilateral thumb trigger fingers with associated CMC joint arthritis, a June 2, 2006 report from
Dr. Zhang who diagnosed mild CTS likely due to diabetes, and an August 7, 2006 report from
Dr. Abraham who also diagnosed CTS. Neither physician addressed causal relationship.16
Therefore, their reports are insufficient to meet appellant’s burden of proof.17
Appellant also submitted a June 25, 2018 electrodiagnostic testing report. The Board has
held that reports of diagnostic tests, standing alone, lack probative value as they do not provide an
opinion on causal relationship between the accepted employment factor(s) and a diagnosed
condition.18
As the medical record does not contain rationalized medical evidence establishing a causal
relationship between appellant’s diagnosed condition and the accepted employment factors, the
Board finds that appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish bilateral CTS
causally related to the accepted factors of her federal employment.

13

Id.

14

D.M., Docket No. 16-0346 (issued June 15, 2017).

15

Supra note 11.

16

The Board further notes that their reports predate the 2018 occupational disease claim, as well as the date
appellant alleged that she was first aware of her condition on May 5, 2018.
17

Id.

18

C.F., Docket No. 18-1156 (issued January 22, 2019); T.M., Docket No. 08-0975 (issued February 6, 2009).

6

ORDER
IT IS HEREBY ORDERED THAT the December 17, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 31, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

